Citation Nr: 1215438	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  08-06 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder claimed as posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder claimed as PTSD.


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active duty from November 1967 to November 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Board refused to reopen the claim for entitlement to service connection for PTSD in December 2009.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In April 2011, the Court issued a single judge memorandum vacating the Board's December 2009 decision as to this matter and remanded it for further development.


FINDINGS OF FACT

1.  The RO denied the Veteran's claim for entitlement to service connection for PTSD in a September 2003 rating decision; the Veteran did not appeal.

2.  New and material evidence has been received since the September 2003 rating decision that denied the Veteran's claim for entitlement to service connection for PTSD.

3.  The Veteran had a fear of hostile military or terrorist activity and a VA contracted psychologist confirmed that the claimed stressor is adequate to support a diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  The September 2003 rating decision that denied a claim of entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R.           § 20.1103 (2011).

2.  New and material evidence has been received since the September 2003 rating decision that denied entitlement to service connection for PTSD and that claim is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The criteria for service connection for PTSD have been met.  38 U.S.C.A.         §§ 1101 , 1110, 1112, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  "New" evidence means evidence" not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a). "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id.

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim.  Id.

If new and material evidence is submitted, the claim will be reopened and adjudicated on the merits.  38 U.S.C.A. § 5108.  "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The Board is neither required nor permitted to analyze the merits of a previously disallowed claim if new and material evidence has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No other standard than that articulated in the regulation applies to the determination whether evidence is new and material. Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The RO denied service connection for PTSD in a September 2003 rating decision.  The Veteran was advised of his right to appeal.  The next communication regarding head trauma causing pain and headaches was received in March 2006, more than one year after the September 2003 rating decision.  Therefore, the September 2003 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.

Historically, the Veteran was denied service connection in February and April 1999 because he failed to provide verifiable stressors and because his personnel file and service treatment records failed to show evidence of combat.  His claim was denied again in September 2003 because he failed to provide new and material evidence in support of his claim.

Since September 2003, the Veteran has provided evidence of his stressors.  Specifically he has stated that he was in combat in Vietnam and that a friend died in his arms.  VA also provided ordered a VA examination in September 2011.  The VA examiner found the Veteran to be a reliable historian and that his PTSD was reasonably based upon his fear of harm or death and exposure to trauma.  Consequently, the Board finds that new and material evidence has been submitted and finds that the claim for service connection for PTSD must be reopened.




II. Service Connection

To establish entitlement to service connection for PTSD a veteran must provide: (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R.            § 3.304(f).

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the 4th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  The Court has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen v. Brown, 10 Vet. App. 128, 140-141 (1997).

The Board notes that the VA regulation governing claims for service connection for PTSD has recently been amended.  Effective July 13, 2010, VA has amended its adjudication regulations by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD, like the one in this case, that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010.

Service personnel records show that the Veteran was stationed in Vietnam from 1968 to 1969.  His DD Form 214 shows he received the National Defense Service Medal, Vietnam Service Medal, and Vietnam Campaign Medal.  Further, a medical record shows treatment in Vietnam.  Therefore, the Board concedes that the Veteran served in Vietnam.  Unfortunately, the service records fail to show that the Veteran was involved in combat.

The Veteran reported several stressors, including his fear of hostile military action, having his friend die in his arms, seeing body bags, and being sprayed with herbicides.  Documents indicate that he spent time in Da Nang, Oasis and Pleiku.

In September 2011, the Veteran had a VA examination.  The examiner was contracted by VA to perform the evaluation.  She reviewed the claims file and interviewed the Veteran.  He reported serving in a war zone during Vietnam as a reactionary squad.  His unit, attached to the 4th Infantry Division Reactionary Squad, searched, destroyed and brought in dead bodies.  He was engaged in combat activities but did not sustain any wounds.  His friend was shot in front of him and while he attempted to help, the friend died in his arms.  He saw others wounded and killed.  He said an enemy forced him to do something against his will; however, the Veteran did not elaborate on the action.  The Veteran said he believed his life was threatened and that he could have been physically injured.  He also reported intense fear, helplessness, horror, and shock in relation to the traumatic event.  The examiner stated that the stressors are supported by the service personnel and medical records which show duty in Vietnam and treatment overseas.  

The examiner found the Veteran to be a credible historian and diagnosed PTSD, with secondary alcohol dependence and depressive disorder.  She noted that the diagnosis are related and the secondary diagnosis represent a progression of the primary diagnosis because the Veteran needed to self-medicate both during the war and when he came home.  She said the Axis I diagnosis meets the criteria of PTSD and that the stressors are related to the Veteran's fear of in-service hostile military and terrorist activity.

Based on the foregoing, the Board finds that service connection for PTSD is warranted.  The Veteran served in Vietnam and suffered fear of hostile military or terrorist activity and a VA contracted psychologist confirmed that the claimed stressor is adequate to support a diagnosis of PTSD.  Thus, he meets the criteria for service connection under the revised 38 C.F.R. § 3.304(f).  Consequently, the appeal is granted.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

ORDER

Service connection for PTSD is granted.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


